       Case 1:20-cr-02026-SAB          ECF No. 13   filed 07/23/20   PageID.17 Page 1 of 3




1

2                                                                                  FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


3                                                                          Jul 23, 2020
4
                                                                              SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                          No. 1:20-CR-02026-SAB-1

8                         Plaintiff,                    ORDER FOLLOWING INITIAL
                                                        APPEARANCE AND
9    vs.                                                ARRAIGNMENT AND GRANTING
                                                        UNITED STATES’ MOTION FOR
10   EDWARD CHARLES ROBINSON, JR.,                      DETENTION

11                        Defendant.                    ECF No. 6

12         On Wednesday, July 22, 2020, Defendant made his initial appearance and

13   was arraigned based on the Indictment (ECF No. 1). With his consent, Defendant

14   appeared by video from the Yakima County Jail, represented by Assistant Federal

15   Defender Craig Webster. Assistant United States Attorneys Thomas Hanlon and

16   Richard Barker represented the United States.

17         Defendant was advised of, and acknowledged the charges against him and

18   the penalties he faces.

19         Defendant was advised of, and acknowledged Defendant’s rights.

20         Defendant pled not guilty.


     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     GRANTING UNITED STATES’ MOTION FOR DETENTION - 1
       Case 1:20-cr-02026-SAB      ECF No. 13    filed 07/23/20   PageID.18 Page 2 of 3




1          The Office of the Federal Defenders was appointed to represent Defendant.

2          The United States moved for detention (ECF No. 6). Defendant, personally

3    and through counsel, waived his right to a detention hearing.

4          Accordingly, IT IS ORDERED:

5          1.     The United States’ Motion for Detention (ECF No. 6) is GRANTED.

6          2.     Defendant shall be committed to the custody of the Attorney General

7    for confinement in a corrections facility separate, to the extent practicable, from

8    persons awaiting or serving sentences or being held in custody pending appeal.

9          3.     Defendant shall be committed to the custody of the Attorney General

10   pending disposition of this case or until further order of the Court. If a party

11   desires this Court to reconsider conditions of release because of material and newly

12   discovered circumstances under 18 U.S.C. § 3142(f), that party shall file a motion

13   with the Court, served upon the United States Attorney, stating what circumstances

14   are new, how they are established, and the requested change in conditions of

15   release.

16         4.     Defendant shall be afforded reasonable opportunity for private

17   consultation with counsel.

18         5.     On order of a court of the United States or on request of an attorney

19   for the United States, the person in charge of the corrections facility in which

20


     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     GRANTING UNITED STATES’ MOTION FOR DETENTION - 2
       Case 1:20-cr-02026-SAB       ECF No. 13    filed 07/23/20   PageID.19 Page 3 of 3




1    Defendant is confined shall deliver Defendant to a United States Marshal for the

2    purpose of an appearance in connection with a court proceeding.

3          6.       If a party seeks review of this Order by another court pursuant to 18

4    U.S.C. § 3145(b), counsel shall adhere to the Detention Order Review Protocol

5    found in LCrR 46(k).

6          7.       The Court directs the parties to review the Local Criminal Rules

7    governing discovery and other issues in this case.

8    http://www.waed.uscourts.gov/court-info/local-rules-and-orders/general-orders.

9          8.       Defendant is bound over to Judge Stanley A. Bastian for further

10   proceedings.

11         DATED this July 23, 2020.

12                                 s/Mary K. Dimke
                                   MARY K. DIMKE
13                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20


     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT AND
     GRANTING UNITED STATES’ MOTION FOR DETENTION - 3
